Citation Nr: 1516527	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to May 1971.  This matter is before the Board of Veterans' Affairs (Board) on appeal from a May 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, declined to reopen a claim of service connection for scoliosis.  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the records.  

In April 2014, the Board remanded the issues of whether new and material evidence had been received to reopen claims of service connection for scoliosis, posttraumatic stress disorder (PTSD), and an anxiety disorder.  In December 2014, the Board reopened and remanded the claims of service connection for scoliosis and a variously diagnosed psychiatric disability (declining to reopen the claim of service connection for PTSD). An interim (January 2015) rating decision granted service connection for depressive disorder with anxious distress, rated 30 percent, and the matter of service connection for a psychiatric disability is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2014 Board remand noted that the Veteran's service entrance examination did not note scoliosis nor any other back pathology or impairment.  The spine was normal on clinical examination and thus, he is entitled to a presumption of soundness on entry in service (which is rebuttable only by clear and unmistakable evidence).  Then, under well-established caselaw, if the presumption of soundness on entrance is rebutted, he is entitled to a further presumption that the disability was aggravated by his service.  That presumption is likewise only rebuttable by clear and unmistakable evidence. 
The December 2014 remand instructed that the Veteran be scheduled for an orthopedic examination to determine whether there is clear and unmistakable evidence that scoliosis pre-existed service and/or whether there is clear and unmistakable evidence that pre-existing scoliosis was not aggravated by service.  The December 2014 remand instructed that if the examiner found that evidence of record renders it undebatable from a medical standpoint that the Veteran's scoliosis pre-existed service, to please identify such evidence.  The Board noted that if the examiner found that scoliosis pre-existed service, but was not aggravated, the rationale for any such finding "must acknowledge that the disability (if pre-existing) was asymptomatic on service entry, but become symptomatic during service to the extent that it required medical discharge from service."  

The December 2014 VA examiner noted that the Veteran has idiopathic scoliosis which occurs in childhood and is not caused by trauma, but did not indicate what evidence supports this conclusion (or cite to supporting medical literature).  Further, while examiner found that the claimed disability was not aggravated beyond its natural progression, the rationale simply notes that there was no severe injury in service to permanently worsen the pre-existing condition beyond natural progression, and that natural progression is often worsening over the years due to the stress of normal physical activities.  The examiner did not that the Veteran's scoliosis was asymptomatic on entry in March 1971 and became symptomatic such to lead to discharge a few months later (and did not cite to factual evidence of nonaggravation or medical literature supporting that what occurred was natural progression). Therefore, the examination is inadequate for rating purposes, and a remand for corrective action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for review and an addendum opinion regarding the Veteran's scoliosis.  The examiner should provide responses to the following:
a) Is there any evidence in the record that renders it undebatable from a medical standpoint that the Veteran's scoliosis pre-existed service as noted by the examiner in his December 2014 opinion?  If so, please identify such evidence. 

b)  Is there any evidence in the record that renders it undebatable from a medical standpoint that the Veteran's scoliosis was not aggravated by (did not increase in severity during) service, or that any increase was due to natural progression? If so, please identify such evidence. 

If it is determined that an increase in severity was due to natural progression, please cite to factual evidence that supports such conclusion or to medical literature that describes "natural progression" of scoliosis.  The rationale for any finding that scoliosis was not incurred or aggravated in service must acknowledge that the disability was asymptomatic on service entry, but became symptomatic to the extent that it required medical discharge from service.

2.  The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

